MEMORANDUM **
Jose Zavala, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as meritless. We have jurisdiction *571pursuant to 28 U.S.C. §§ 1291 and 2253(a). We review de novo a district court’s ruling on the merits of a habeas corpus petition, Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir.2002), and we affirm.
Zavala contends that the trial court violated his Fifth Amendment rights by allowing the prosecutor to impeach him with statements obtained in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). We deny habeas relief because the state court’s conclusion that Zavala’s statements were voluntary and thus admissible for impeachment purposes was not contrary to, nor an unreasonable application of, clearly established Supreme Court precedent. See 28 U.S.C. § 2254(d)(1); Colorado v. Connelly, 479 U.S. 157, 167, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986) (holding that “coercive police activity is a necessary predicate” to the finding that a statement is not voluntary); Pollard v. Galaza, 290 F.3d 1030, 1033 (9th Cir.2002) (“Although a statement, taken in violation of Miranda, may not be used substantively in the prosecution’s case-in-chief, such a statement, if voluntary, may be used for impeachment should the Defendant testify inconsistently.”). Moreover, even if admission of Zavala’s statements constitutes constitutional error, Zavala has not demonstrated that such error had “substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.